MEMORANDUM **
Mark Warner Peacock appeals from the 84-month sentenced imposed following his jury-trial conviction for unlawful possession of a firearm by a person convicted of a crime punishable by imprisonment for a term exceeding one year, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Peacock contends that the district court erred by not making the requisite findings *499of fact in applying a sentencing enhancement for obstruction of justice under U.S.S.G. § 3C1.1. We conclude that the record supports the enhancement. See United States v. Barajas, 360 F.3d 1037, 1043-44 (9th Cir.2004).
Peacock contends that the district court failed to provide an appropriate explanation of its decision not to resentence, pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). This contention is belied by the record. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006). He also contends that the sentence is unreasonable. We conclude that the district court properly understood its authority to impose a non-Guideline sentence. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.